Citation Nr: 1759450	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-12 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death and Dependency and Indemnity Compensation (DIC) benefits.

2.  Entitlement to service connection for a respiratory disorder.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for a bilateral sensorineural hearing loss disability.

5.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. Pelican, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from September 1964 to August 1968, with service in the Republic of Vietnam from August 1966 to August 1967.  The Veteran was awarded the Vietnam Service Medal with 1 Bronze Service Star and the Republic of Vietnam Campaign Medal, among other decorations.  

The Veteran died in August 2010.  The Appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (the Board) from February 2009 and June 2011 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

Based on the evidence of record, and in light of the holding in Clemons v. Shinseki, the claims for service connection for fibrosis of the lungs and tinea patches of the face have been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Appellant testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in November 2016.  A transcript of that hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

There appear to be outstanding records.  The Veteran's death certificate indicates he passed away at the Bay Medical Center.  Further, the certificate indicates an autopsy was performed, the findings of which were available to complete the cause of death section of the certificate.  See Death Certificate, received on October 12, 2010.  Records from the autopsy and Bay Medical Center have not been sought or obtained.  As these are relevant to the Appellant's cause of death claim, remand is necessary to obtain them.

The Veteran was not service-connected for any conditions at the time of his death.  His death certificate states the immediate cause of death was drowning, and that a seizure disorder and hypertensive atherosclerotic heart disease were other significant conditions contributing to death but not resulting in the underlying cause.  The Appellant contends that service connection for the cause of the Veteran's death is warranted because hypertensive atherosclerotic heart disease is a form of ischemic heart disease, which is a condition that is presumptively service-connected if a Veteran served in Vietnam.  See October 2010 VA Form 21-534, October 2011 Notice of Disagreement, and March 2014 VA Form 9.  

The record indicates the Veteran had hypertension, but does not show a diagnosis of hypertensive atherosclerotic heart disease prior to his death.  Moreover, the governing regulations are unclear regarding the status of hypertensive atherosclerotic heart disease as ischemic heart disease, indicating that ischemic heart disease includes atherosclerotic cardiovascular disease but not hypertension.  See 38 C.F.R. § 3.309(e), Note 2 (2017).  Given these circumstances and the presence of outstanding records, a medical opinion is necessary.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

With respect to the remaining issues, at the time of the Veteran's death, the claims for service connection for a respiratory disorder, a skin disorder, a bilateral hearing loss disability, and tinnitus had been appealed but not yet certified to the Board.  Upon the Veteran's death, it appears the appeals were terminated.  

The Appellant filed a VA Form 21-534 in October 2010, four months after the Veteran died, and expressly requested to be allowed to continue the Veteran's pending appeals for service connection for a respiratory disorder, a skin disorder, bilateral hearing loss, and tinnitus.  The submission of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request.  See 38 U.S.C. § 5121A (2012).  Review of the record indicates that the AOJ has not made a determination as to the Appellant's actual eligibility to substitute in the appeal.  

The AOJ must make the initial substitution eligibility determination and must provide written notice to the Appellant of that decision.  See 38 C.F.R. § 3.1010 (2017).  This is to accord the Appellant due process, as the grant of substitute status would permit the Appellant to submit additional evidence into the record in support of the service connection claims.  By contrast, review of the claim for accrued benefits purposes would be based on the record as it stood at the time of the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record.  

2.  With appropriate authorization from the Appellant, obtain and associate with the record any outstanding private treatment records identified by her as pertinent to her appeal, to include records from facilities at which the Veteran received treatment prior to his death, records from Bay Medical Center, and all records pertaining to the Veteran's autopsy.

3.  Next, refer the claims file and a copy of this remand to an appropriate physician.  After reviewing the claims file, the physician is requested to opine on the following:

a)  Whether hypertensive atherosclerotic heart disease is a form of ischemic heart disease.  Please provide a complete explanation for the opinion.

b)  If not, whether it is at least as likely as not (50 percent probability or more) that hypertensive atherosclerotic heart disease, which according to the death certificate contributed to the cause of the Veteran's death, is related to service, to include the Veteran's presumed exposure to herbicide agents.  Please provide a complete explanation for the opinion.

The clinician is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the physician's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Adjudicate the issue of substitution in the first instance and determine if substitution of the Appellant for the Veteran is proper.  The AOJ should refer to the Appellant's October 2010 VA Form 21-534.  If the Appellant's request for substitution is granted, the AOJ should provide adequate notice to the Appellant, and conduct any additional development deemed necessary.

5.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Appellant's claims.  If any benefit sought on appeal remains denied, the Appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




